Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 24, 2006, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of •3V2 years, unanimously affirmed.
Defendant’s challenge to the legal sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. Defendant’s accessorial liability could be readily inferred from his course of conduct, which included, among other things, grabbing the victim’s bag (see e.g. Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). Concur — Lippman, P.J., Andrias, Buckley, Sweeny and Renwick, JJ.